          Case 1:17-cv-01206-EGS Document 23 Filed 01/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 SAUL MARTINEZ, et al.,                           §
                                                  §
                                                  §
             Plaintiffs,                          §   Civil Action No. 1:16-CV-02193-EGS
 v.                                               §
                                                  §
 ISLAMIC REPUBLIC OF IRAN,                        §
                                                  §
                                                  §
              Defendant.                          §

               MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE


       Pursuant to Civil Local Rule 83.2(d), Plaintiffs move for the admission and appearance of

attorney Daniel H. Charest pro hac vice in the above-entitled action. This motion is supported by

the Declaration of Daniel H. Charest, filed herewith. As set forth in Mr. Charest’s declaration, he

is admitted and an active member in good standing the following courts and bars: the Texas Bar

and U.S. Court for the Northern District of Texas, U.S. District Court for the Eastern District of

Texas, U.S. District Court for the Western District of Texas, U.S. District Court for the Southern

District of Texas, U.S. District Court for the Eastern District of Virginia, U.S. District Court for

the Western District of Virginia, Courts of the District of Columbia, Supreme Court of the U.S.

Virgin Islands, U.S. District Court for Colorado, Court of Federal Claims, United States Court of

Appeals, 4th Circuit, United States Court of Appeals, 5th Circuit, and United States Court of

Appeals, 10th Circuit.

       This motion is supported and signed by Ryan Sparacino, an active and sponsoring member

of the Bar of this Court.




MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE
         Case 1:17-cv-01206-EGS Document 23 Filed 01/15/19 Page 2 of 2



Dated: January 15, 2019                                     Respectfully submitted,

                                                            /s/
                                                            Ryan R. Sparacino
                                                            SPARACINO PLLC
                                                            1920 L Street, NW
                                                            Suite 535
                                                            Washington, D.C. 20036
                                                            Tel: (202) 629-3530
                                                            ryan.sparacino@sparacinopllc.com

                                                            Daniel H. Charest
                                                            (seeking pro hac vice admission)
                                                            BURNS CHAREST LLP
                                                            900 Jackson Street, Suite 500
                                                            Dallas, Texas 75202
                                                            Tel: 469-904-4550
                                                            Fax: 469-444-5002
                                                            dcharest@burnscharest.com


                               CERTIFICATE OF SERVICE

       I certify that on January 15, 2019, I caused a true copy of the above document to be served

electronically upon all counsel of record via the Court’s CM/ECF system.

                                            By: /s/
                                                      Ryan R. Sparacino




MOTION FOR ADMISSION OF ATTORNEY PRO HAC VICE
